Citation Nr: 1133715	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-29 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Nashville, Tennessee.  The Board notes that jurisdiction was subsequently transferred to the RO located in St. Louis, Missouri.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus, and to special monthly compensation (SMC) based on aid and attendance/housebound, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Informal Hearing Presentation, July 2011; Informal Claim, June 2010.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran filed a claim for TDIU on October 2, 2007.

2.  Since April 4, 2000, the Veteran has been assigned a 60 percent combined disability rating, which includes frostbite residuals of the right foot and leg (30 percent), frostbite residuals of the left foot and leg (30 percent), and right arm gunshot wound residuals with retained foreign bodies (10 percent); both frostbite disabilities of the lower extremities were incurred in the same event in service.

3.  The Veteran's service-connected disabilities are not shown to render him unable to secure or follow a substantially gainful occupation.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for a TDIU, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5102, 5103(a)(1), 5103A, 5106, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).

In this case, the Board finds that a VCAA letter dated November 2007 fully satisfied the above notice requirements of the VCAA.  The November 2007 letter informed the Veteran that he may be entitled to compensation at the 100 percent rate if he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  It was noted that he generally must meet certain requirements, including that one service-connected disability is assigned a 60 percent rating, or one disability is assigned a rating of 40 percent or more with a combined disability rating of 70 percent or more.  The letter informed the Veteran of what evidence was to be provided by him, and which VA would obtain.

The Board concludes below that the Veteran is not entitled to TDIU.  Thus, any question as to the appropriate effective date to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the file.  The Veteran has not referenced any outstanding records for VA to obtain.  The Board finds that VA fully complied with its duty to assist.  The Board finds that the claims folder contains sufficient evidence to decide the claim.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2010).

The Veteran was provided with a VA examination relating to his claim for TDIU in February 2010.  The Board finds the February 2010 VA examination report to be quite thorough and adequate upon which to base a decision with regard to this claim.  The VA examiner reviewed the claims file and personally interviewed and physically examined the Veteran, and provided a thorough rationale for her conclusions.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded by reason of service-connected disabilities from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2010).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341 (2010).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2010).

The Veteran filed his claim for TDIU on October 2, 2007.  Since April 4, 2000, the Veteran has been assigned a 60 percent combined disability rating, which includes a 30 percent rating for frostbite residuals of the right foot and leg, a 30 percent rating for frostbite residuals of the left foot and leg, and a 10 percent rating for right arm gunshot wound residuals with retained foreign bodies.

As an initial matter, the Board notes that the Veteran's frostbite residuals of the left and right legs and feet meet the minimum 60 percent rating requirement of 38 C.F.R. § 4.16(a)(1) and (2) because they were incurred in the same event in service, and because these disabilities affect both of the Veteran's lower extremities.  The question, therefore, is whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

By way of background, the Board notes that post-service VA treatment records reflect the Veteran's long history of heart disease, including coronary artery disease, as well as myocardial infractions requiring coronary artery bypass graft (CABG) procedures in 1982 and 1992, a cardiac catheterization in 1988, stent placement in July 2003, and an automatic defibrillator implant in 2007.  See VA Examination Reports, February 2010, February 1992 (relating to an increased rating claim); VA Treatment Record, November 1988.  VA treatment records also reflect a long history of diagnosed peripheral vascular disease with claudication affecting the Veteran's lower extremities, and in May 2006, peripheral cutaneous intervention to the right external iliac artery secondary to persistent claudication was performed.  See, e.g., VA Treatment Records, June and December 1989, July 2000, December 2002, May 2003, July 2003, May 2006.  VA treatment records also reflect a history of a stroke in May 2006.

In February 2010, the Veteran was provided with a VA examination relating to his claim for a TDIU.  The VA examiner noted the Veteran's history of the service incurrence of his frostbite residuals of his legs and feet and his right arm gunshot wound, as well as his above-noted post-service history of coronary artery disease with myocardial infarctions and CABGs in 1982 and 1992, stenting in 2003, stroke in 2006 with resultant left-sided hemiparesis, peripheral cutaneous intervention in 2006, and defibrillator implant in 2007.  The examiner also noted the Veteran's reported history of retiring from the heating and air conditioning industry in the mid-1990s (although the Board notes that a February 2003 Form 21-4192 from Hertz Rent-a-Car reflects that the company reported that the Veteran worked there as a driver from 1997 to 2003, and the Veteran himself reported in a September 2003 statement that he retired from Hertz due to cramps in his feet and legs).  The examiner also noted that the Veteran had been in a wheelchair since his stroke in 2006, that he had not walked or had any physical therapy for one and a half years, and that he had been a nursing home resident for one and a half years as well.  Regarding activities of daily living, the examiner noted that the Veteran was wheelchair bound, that he was more or less dependent on a 24-hour basis, including requiring assistance to bathe and getting to the bathroom.  With regard to the Veteran's frostbite residuals of the left and right legs and feet, the Veteran complained of experiencing a constant burning sensation in his feet.  No pulses were appreciated in the Veteran's feet, they were noted as atrophic, decreased vibratory sensation was noted on the bottoms of his feet, and trace edema mid-calves was also noted.  While the Veteran's left leg showed some atrophy and the Veteran was not able to move it past a 90 degree angle; the Veteran's right leg strength was noted as good and that the Veteran was able to kick out at the examiner.  With regard to the Veteran's right arm, he complained of some twinges of pain in his right arm due to his shrapnel wound, and physical examination revealed right upper extremity strength of 5/5 (the examiner noted that his strength was equivalent to her own), and that the Veteran was right-hand dominant and used his right arm to perform his daily activities.  His left arm was noted as completely contracted.  Vascular lab results from September 2008 were noted by the examiner.  

The examiner recorded diagnoses including cold injury residuals of the bilateral feet, peripheral vascular disease, stroke, and hypertension.  The examiner opined that the Veteran's cold injury residuals of his feet would not preclude any significant sedentary or light physical activity with regard to employment, and that the Veteran was able to do some minor sedentary work with his right arm.  The examiner further opined that the Veteran's residuals from his stroke were significant and precluded him from performing any sort of physical work, and that even some sedentary work would be difficult as well.  Likewise, the examiner opined that the Veteran's coronary artery disease was significant and precluded any heavy or moderate physical activity, and that his peripheral vascular disease was significant and precluded any significant physical activity.  The examiner did not attribute the Veteran's coronary artery disease, peripheral vascular disease, or history of stroke to service, but rather noted these are not service connected conditions.

The Board finds the above opinion of the February 2010 VA examiner to be the most probative evidence of record as to whether the Veteran has been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The VA examiner's opinion was based on a review of the claims file, including the Veteran's statements, and she provided a thorough rationale for her opinion.  The Board notes that the February 2010 VA examiner's opinion is not contradicted by any other opinion of record except for that of the Veteran, which is addressed below.

The Board acknowledges that the Veteran previously filed a claim for entitlement to TDIU that was denied by the RO by way of an unappealed April 2003 rating decision.  In connection with that prior claim, the Veteran was provided with a VA examination in February 2003, which examination report reflects the same history of the Veteran's frostbite injury and right arm gunshot injury in service, as well as his post-service history of coronary artery disease and peripheral vascular disease with claudication.  The Veteran reported to this examiner that, with regard to the residuals of his frostbite and gunshot wound, he experienced foot and leg cramping and pain, and numbness and tingling sensations in his right hand.  He reported he stopped working as a driver (in 2003) due to the tingling and numbness in his hands.  The examiner recorded diagnoses of normal hands bilaterally with no evidence of neurological deficit, and decreased pulsation and numbness of the bilateral lower extremities secondary to severe venous insufficiency.  The Board notes that the opinion of the February 2003 VA examiner, i.e., that the Veteran's right arm was normal (except for a scar noted) and that his leg and foot problems were attributable to his vascular disease, not frostbite, is consistent with the opinion of the February 2010 VA examiner.

The Board also acknowledges several statements made by the Veteran in connection with his claim, including his assertions that he is unable to work because he cannot walk and is wheelchair bound due to a stroke (see claim, October 2007), that he is bedridden (see Form 21-4142, January 2008), and that he is unable to stand or walk for any length of time due to his frostbite residuals (see Form 9, September 2008).  The Board also acknowledges a September 2003 lay statement from the Veteran's daughter, A.B., in which she attributed the Veteran's difficulty walking to his service-connected frostbite residuals.  The Board finds, however, that the Veteran and his daughter are not competent to etiologically link his difficulty or inability to walk or stand, or his being bedridden, to his service-connected frostbite residuals or gunshot wound, which requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  They are clearly competent to report their observations, but the matter of the objective impact of those disorders on employability is, in the Board's opinion, outside the realm of lay expertise.  Even if the lay statements were competent, the Board accords greater evidentiary weight to the thorough medical opinion of the February 2010 VA examiner, who clearly does have the education, training and expertise to address the impact of disorders on a person's industrial capacity.  The Board further adds that there is a long history documented in the VA treatment records in the claims file of the Veteran's reports of problems with his legs and feet that VA clinicians attributed to the Veteran's peripheral vascular disease with claudication, not his frostbite residuals.  See, e.g., VA Treatment Records, December 2002, December 2003, January 2004.  In addition, as noted by the February 2010 VA examiner and as shown in the VA treatment records, the Veteran has been wheelchair bound with left-sided paresis since his stroke in 2006.

Based on the foregoing, the medical evidence does not show the Veteran to be unemployable due solely to his service-connected disabilities.  While the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his combined 60 percent disability evaluation, the evidence does not show that the service-connected disorders alone preclude gainful employment.  Therefore, a referral for extraschedular consideration for a total rating for compensation based on individual unemployability due to service-connected disabilities is not warranted.  38 C.F.R. § 4.16(b).  In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to a TDIU is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


